                            UNITED STATES DISTRICT COURT
                            SOU TH ERN D ISTRICT O F FLORID A

                    CaseNo.I8-CV-8O3OS-DIM ITROULEASN ATTHEW M AN


KEN N ETH W O LIN ER ,M .D .,

       Plaintiff,
                                                             FILED BY                   D.C.
VS.
                                                                     JAN 12 2919
                                                                     ANGELA E.NOBLE
M A RTH A SO FRO N SK Y ,K RISTEN                                   CLERK U S DISQ CX
SU M M ER S,LO U ISE W ILH ITE ST.                                  s.n.oFdLà.-w.p,
                                                                                  a.
LA UREN T,AN D LU CY GEE,

       D efendants.


      ORDER
        EXPENS
            DEES
              TERMINING AMOUNTOFATTORNEYS'FEEY COSTSAND
                TO BE PA ID BY PLA INTIFFJ K EN N ET H W O LIN ER ,TO
      D EFEND AN T S K R ISTEN SU M M ER S,LO U ISE ST .LA U R ENT UA N D LUC Y
      G EE PU RSUA N T TO TH IS C O UR T 'S O R DER G M NT IN G D EFEN D AN T S'
          M OTION FO R SANCTIONS DATED NOVEM BER 13.2018 IDE 1081
       TH IS C AU SE w as originally before the Court upon D efendants, K risten Sllm m ers,

LouiseSt.Laurent,andLucyGee's(Cr efendants'')M otion forSanctionsgDE 771andM otionto
Compel the Completion of Plaintiff's Deposition and for Sanctions gDE 891.This Court
previously granted Defendant's M otion for Sanctions gDE 771 and M otion to Compelthe
Completion ofPlaintiff'sDeposition and forSanctions gDE 891and detennined thatPlaintiff
shallbe required to pay Defendants'reasonable expenses,costs and attom eys'fees in relation to

the scheduled September24,2018deposition,Defendants'M otion forSanctions (DE 771,the
costs associated w ith the second deposition ofD efendant,and D efendants'M otion to Com pelthe

Completion ofPlaintiff'sDeposition and forSanctions(DE 891.Accordingly,thisCourtmust


                                              1
now determ ine the appropriate am ount of attorneys' fees,costs and expenses to be aw arded to

D efendants Sum m ers,St.Laurent,and Gee. See D E 108,pg.17.

                                              BA CK G R O U ND

       The Courtpreviously entered an O rder G ranting D efendants'M otion for Sanctions and

M otion to Com pelthe Com pletion of Plaintiff's D eposition and for Sanctions.See DE 108. ln

thatOrder,the Courtstated thatitw ould award D efendants Sum m ers,St.Laurent,and G ee their

reasonable expenses in retaining a coul'
                                       t reporter for the scheduled Septem ber 24, 2018

deposition,and D efendants'attorneys'feesforresearching and drafting the M otion for Sanctions

(DE 771,reviewing and researching PlaintiffsResponse,researching and drafting Defendants'
Reply,asw ellas the tim e spentin review ing and com plying w ith CourtO rders to take Plaintiff s

deposition,subsequentto the Septem ber24,2018 CourtO rder;and D efendants'reasonable costs

in connection with the second deposition,including the courtreporter's fee and the cost of the

second deposition transcript,and attorneys'fees in researching and drafting Defendants'M otion

to Compelthe Completion of Plaintiff's Deposition and for Sanctions gDE 891,Plaintiffs
ResponseandCross-M otion (DE 991,andDefendants'Reply (DE 1021.
       ln orderto determ ine the appropriate am ountofattorneys'fees,costs,and expenses to be

aw arded to Defendants, this C ourt required D efendants to file an affidavit docum enting all

attom eys' fees, costs,and expenses incurred, including the am ount of attorneys' fees sought,

hours expended,services rendered,and hourly rate sought.See D E 108.The Courtthen ordered

Plaintiffto filearesponseorobjectiontothehourlyrateclaimedby Defendants'counselandthe
num ber of hours incurred by counsel which relate to the scheduled Septem ber 24, 2018

deposition,Defendants'Motion for Sanctions (DE 771,the costs associated with the second


                                               2
deposition of Defendant, and Defendants' M otion to Compel the Completion of Plaintiff's

DepositionandforSanctions(DE 891.SeeDE 108.
                          II.    A FFID A VIT.R ESPO N SE .A N D REPLY

   A . D efendants'A fsdavit

       Defendantstiled a N otice ofCom pliance w ith CourtO rderD E 108 on D ecem ber4,2018.

(DE 1191.DefendantsattachedtherequiredAffidavitfrom theircounseltotheNotice.(DE 119-
1).In the AffidavitofJames0.W illiams,Jr.,Esq.,M r.W illiamsseeksattorneys'feesin the
amountof$1,992.50and costsintheamountof$100.(DE 119-1,pg.31.ThatAffidavitdid not
contain costs related to the second deposition of Plaintiff,w hich took place on Decem ber 5,

2018.Defendants filed an Amended Notice ofCompliance gDE 1271on December27,2018,
w hich included an Am ended A ffidavitby M r.W illiam s.The A m ended A ffidavit detailed the

fees and costs forthe continuation of Plaintiff s deposition on D ecem ber 5,2018,in the am ount

of$576.20.(DE 127-1,pg.61.Defendantsseek an hourly rateof$95.00 forattorney time and
$40.00 forpazalegaltim e.

   B. PlaintifpsR esponse in O pposition

       Plaintiff filed his Compliance with CourtOrder DE 108 and Response/objections to
Defense Counsel's Requestfor Fees and Costs on December 27,2018. (DE 1241.In his
Response,Plaintiff states that he has significant debt,and notes thatthe Courtallowed him to

pursuehisappealtotheEleventh Circuitinformapauperis.(DE 124,pgs.1-21.Plaintiffasserts
thatthe Court's sanction ofdenying his M otion to A m end Com plaintw as severe,'lcertainly has

punished Plaintiff,and hasacted asan effective deterrent.''gDE 124,pg.21.Plaintiffasksthe
Courtto consider his tsdire financialstatus''and the factthathe is notperm itted to w ork pursuant



                                               3
to the Am erican BarAssociation Restrictionsand Nova Law School'spolicies,and find thatan

awardofattorneys'feeswouldbeunjustin lightofPlaintiff'sinabilitytopay.(DE 124,pg.2-41.
Finally,Plaintiffasksthatifm onetary sanctionsareimposed,thesanctionsbe lim ited to $100.00

fortheexpensesincurred forthecourtreporter,andthatapaymentplanbeestablished.gDE 124,
Pg.51.
   C. D efendants'R eply

       D efendants filed a N otice of Com pliance w ith Court Order D E 108 and Reply to

Plaintiff'sResponse/objectionsto DefenseCounsel'sRequestsforFeesand Costs(DE 1241.ln
reply,DefendantsnotethatPlaintifffailedtoobjecttotherateandhoursclaimedbyDefendants'
counsel.(DE 124,pg.21.Defendantsalso rejectPlaintiffsargumentthatfeesand costsshould
not be im posed because Plaintiff is indigent,pointing out that Plaintiff has dsdem onstrated an

ability to pay legalcosts associated w ith hiscase''including costs oftranscripts,depositions,and

an expert.1d.

                                        111.    D ISCU SSIO N

       A reasonable attorney's fee aw ard is d'properly calculated by m ultiplying the num ber of

hours reasonably expended on the litigation tim es a reasonable holzrly rate.'' Am .CivilLiberties

Union v.Barnes,l68F.3d 423,427 (1lth Cir.1999)(quoting Blum v.Stenson,465U.S.886,
888 (1994)).This'ilodestar''may then be adjusted fortheresultsobtained by theattomey. See
Barnes,168F.3d at427(citing Lorangerv.Stierheim,10F.3d 776,781(11th Cir.1994)).(tln
determ ining w hat is a Sreasonable' hourly rate and w hat num ber of com pensable hours is

ûreasonable,'the courtis to consider the 12 factors enum erated in Johnson v.Georgia H ighway




                                               4
Express,Inc.,488F.2d 714 (5th Cir.1974).''Bivinsv.Wrap ltUp,Inc.,548F.3d 1348,1350
(1lthCir.2008).Thesefactorsare:
       (1)thetimeand laborrequired;(2)thenovelty and difficulty ofthequestions;(3)
       the skillrequisite to perform the legalservice properly;(4)the preclusion of
       employmentbytheattorney dueto acceptanceofthecase;(5)thecustomary fee;
       (6)whetherthe fee istixed orcontingent;(7)time limitationsimposed by the
       clientorthecircumstances;(8)theamountinvolvedand theresultsobtained;(9)
       theexperience,reputation,andabilityoftheattorneys' ,(10)thedsundesirability''of
       thecase;(11)thenatureandlengthoftheprofessionalrelationshipwiththeclient;
       and(12)awardsin similarcases.
f#.at1350n.2(citationomitted).
       The reasonable hourly rate is defined as the uprevailing m arketrate in the relevantlegal

com m unity for sim ilar services by law yers of reasonably com parable skills, experience, and

reputation.''Barnes,168F.3d at436(quoting Normanv.HousingAuth.ofM ontgomery,836F.
2d 1292,1299 (11th Cir.1999)).Thefeeapplicantbearstheburdenofestablishingtheclaimed
m arketrate.See Barnes,168 F.3d at427.The Courtm ay use its own experience in assessing the

reasonableness of attorneys'fees.N orm an, 836 F.2d at 1299; Touzoutv.Am .Best Car Rental

KF Corps,No.15-61767-CV,2017W L 2541225,at*1(S.D.Fla.June 12,2017).
       W ith regard to the type of evidence thatthe fee claim ant should produce in supportofa

claim ,in Barnes,the Eleventh Circuithas stated,

       The 'fee applicant bears the burden of establishing entitlem ent and docum enting
       the appropriate hours and hourly rates.''N orm an,836 F.2d at 1303. Thatburden
       includes idsupplying the courtw ith specific and detailed evidence from w hich the
       courtcan detennine the reasonable hourly rate.Further,fee counselshould have
       m aintained recordsto show the tim e spenton the differentclaim s,and the general
       subject matter of the time expenditures ought to be set out with sufficient
       particularity so thatthe districtcourtcan assessthe tim e claim ed foreach activity
       . . . . A w ell-prepared fee petition also w ould include a sum m ary,grouping the
       time entries by the nature of the activity or stage of the case.'1d.(citations
       omitted).


                                               5
168 F.3d at427.

       In subm itting arequestforattorney'sfees,fee applicants are required to exercise'dbilling

judgment.''Barnes,168F.3dat428 (quoting Hensley v.Eckerhart,461U.S.424,434 (1983)).
If fee applicants do notexclude 'dexcessive,redundant,or otherw ise ulm ecessary''hours, w hich

are hours idthat would be unreasonable to bill to a client and therefore to one's adversary

irrespective of the skill,reputation or experience of counsel,nthe courtmustexercise billing
judgmentforthem.SeeBarnes,168F.3d at428(quoting Norman,836 F.2dat1301(emphasis
in originalj).The burden restsonthefeeapplicantto submitarequestforfeesthatwillenable
the courtto determ ine how m uch tim e w as reasonably expended.Loranger,10 F.3d at782.

       W hen responding to m otions forattorney's fees,opponents are required to lodge specitic

objections to any requests.See Barnes,168 F.3d at427 (stating that objections from fee
opponentsmustbetobespecificand d'reasonablyprecise'');Norman,836F.2dat1301($'(a1sthe
district court m ust be reasonably precise in excluding hours thought to be urlreasonable or

urmecessary,so shouldtheobjectionsfrom feeopponents.l')Failingto lodgespeciticobjections
is generally deem ed fatal.See, e.g.,Gray v.fockheed A eronauticals'
                                                                   y-t Co., 125 F.3d 1387,

1389 (11th Cir.1997);Scelta v.Delicatessen SupportSrvcs.Inc.,203 F.Supp.2d 1328,1333
(M .D.Fla.2002).
   A . C ounsel's H ourly Rate

       ln seeking reim bursem entfor theirattorneys'fees,D efendantsrely on the billing records

oftheir attorney,Mr.James 0.W illiams,Jr.,Esq.gDE 127-1,pgs.4-71.Defendants seek
$1,992.50 in attorneys' fees and paralegal fees,at $95.00 per hour for attorney Jam es 0.

W illiam sand foratlorney Jessica R.Butlerof W illiams,Leininger,& Cosby,P.A.and $40.00


                                              6
perhourforparalegalJL.(DE 127-1,pg.3).In supportofDefendants'request,Mr.W illiams
stated in his Am ended A ffidavitthathe has been a m em berofthe Florida B ar since 1986 and he

is a partner atW illiams,Leininger,& Cosby,P.A.(DE 127-1,pg.1j.Defendants failed to
include any biographical inform ation of attom ey Jessica R . Butler and failed to include the

identity and qualificationsofparalegalJL.However,Plaintiffdoesnotchallengethehourly rates

of counselas urlreasonable.B ased upon the Court's own knowledge and experience,the Court

findsthat$95.00 perhourforattorney tim eand $40.00 perhourforparalegaltime isreasonable
in thiscase.

    B. Num ber O fH oursR easonably Expended

       N ext,the Courtm ust determ ine w hether the num ber of hours billed w ere related to the

scheduled September 24,2018 deposition,Defendants'M otion for Sanctions (DE 771,the
second deposition of Defendant, and Defendants' M otion to Com pel the Com pletion of

Plaintiffs Deposition and for Sanctions (DE 891.ln M r.W illinm's Amended Affidavit,he
asserts that he, M s. Butler, and his paralegal spent a total of 20.7 hours in connection w ith

retaining a court reporter for the Septem ber 24, 2018 deposition, researching and drafting

Defendants'M otion for Sanctions (DE 771,reviewing and researching Plaintiffs Response,
researching and drafting D efendants'Reply,review ing and com plying w ith the C ourt's Orderto

take Plaintiff s deposition after Septem ber 24, 2018, researching and drafting Defendants'

M otiontoCompelthecompletionofPlaintiff'sDepositionandforSanctions(DE 891,reviewing
Plaintiff'sResponse and Cross-M otion,and researching and drafting Defendants'Reply.gDE
127-1,pg.21.TheCourthascarefullyreviewedthetimeentries,anddoesnotfindthe20.7hours
billed forthe drafting and litigation oftw o diseovery m otions and m ultiple eom m unications with



                                                7
Plaintiff regarding the rescheduling of Plaintiff s deposition to be excessive, redundant or

ulmecessary.ItisdearthatDefendants'counselexercisedprudentbillingjudgmentin recording
time entries.M oreover,Plaintiffhasnotobjected to any ofthe hoursclaimed by Defendants'
counsel.

   C . C alculation ofLodestar A m ount

       The Court finds the hourly rate requested by D efendants' counsel and the ntlm ber of

hours expended by counselto be reasonable.Therefore,the Courtwill award a totalam ountof

$1,922.50 in attom eys'feesto DefendantsSum mers,St.Laurent,and Gee.
   D . C osts

       Defendants seek an award of $676.20 in costs. LDE 127-1, pg. 61. Specitically,
Defendants seek $100.00 for the cancellation fee ofPlaintiffs Septem ber 24,2018 deposition
from Palm Beach Reporting Service,Inc.and $576.20 forthe attendance and transcriptfees of

PlaintiffsseconddepositionDecember5,2018.1d.Plaintiffdoesnotobjecttothesecosts.These
costs were specitically awarded by the Court in its November 13,2018 Order (DE 1081.
Therefore the Court finds that these costs are reasonable,and aw ards D efendants costs in the

am ountof$676.20.
   E. PlaintifpsFinancialStatus

       PlaintiffaskstheCourtto findthatamonetary award ofattorneys'feeswould beunjust
in lightofPlaintiff'sstatusasapro se litigantproceeding informapauperis..dpro selitigant
proceeding informapauperisremainssubjectto therelevantlaw and l'ulesofcourt,including
theFederalRulesofCivilProcedure.Moonv.Newsome,863F.2d 835,837-38(11th Cir.1989).
These rulesprovide for sanctions form isconductand forfailure to com ply w ith courtorders.Id.



                                              8
lfapro selitigantignoresadiscovery order,he isand should be subjectto sanctions like any
otherlitigant.1d.Courtscanassesscostsandmonetary sanctionsagainstlFP litigants.1d.(citing
Harrisv.Forsyth,742 F.2d 1277 (11th Cir.1984)($1acourthasdiscretiontoawardcostsagainst
indigentsCasin othercases''');Cotnerv.Hopkins,795F.2d900,902(10th Cir.1986)(imposition
of$1,000 tineon inmatelitigantnotpresumptively objectionable);Carterv.United States,733
F.2d 735,737 (10th Cir.1984),cert.deniei 469 U.S. 1161, 105 S.Ct.915,83 L.Ed.2d 928
(1985)(ûdW e agree thatsanctionsare an appropriate remedy to preventabuse ofthejudicial
process. Restrictive conditions, other than total preclusion, which are available include

assessmentofdamagestotheprevailingparty andimpositionofsingleordoublecosts.''l'
                                                                              ,Toner
   W ilson,102 F.R .D .       276 (M .D.Pa.1984) (award of attomeys'fees for violation
discoveryorderspermissibledespiteparty'spovertyandprösestatusl).
       W here m onetary sanctions are im posed on an in.ft?r'
                                                            nktzpauperislitigantand the litigant
com es forw ard showing a true inability to pay,it m ight be an abuse of discretion for the court

then to dismiss for failure to pay.SeeHerring v. Whitehall,804 F.2d 464, 468 (8th
Cir.1986),
         'Hornbuckle v.Arco Oil(f GasCo.,732 F.2d 1233 (5th Cir.1984),ccr/.denie4 475
U.S.1016,106 S.Ct.1198,89L.Ed.2d312(1986);Thomasv.GerberProductions,703F.2d 353
(9th Cir.1983).However,theCourtisnotherein consideringdismissalofPlaintiff'slawsuitasa
sanction,and there is insufficientevidence forthe Courtto find thatPlaintiffhas a true inability

to pay.Plaintifps in /i
                    x ?rvltr
                           /pauperisstatusalonedoesnotlnakeobvioushisinability topayany
costs whatsoever. M oon,863 F.2d at838.Itis clearthatPlaintiff has dem onstrated an ability to

pay legal costs like the costs of transcripts and three w itness depositions, and he w as able to

retainan economicsexpert.(DE 131,pg.21.lnthiscase,thefactsdo notsupporttheexerciseof
the Court's discretion to reduce the sanctions aw ard.Plaintiff him self broughtthe action in the

firstplace,aftirmatively invoked thejurisdiction ofthis Court,and aggressively pursued this
case.Plaintiffhas also engaged in a pattern ofdiscovery violations.See D E 108.Plaintiffshould

notbe able to shield him self from an aw ard ofattorneys'fees and costs incurred by D efendants,

especially sincetheaw ard isnotunreasonably high underthefactsofthiscase.

                                       lV .     C O N C LUSIO N

       Based on the foregoing, it is hereby O RD ER ED that Plaintiff,K enneth W oliner shall

reim burse Defendants,Kristen Sum m ers,Louise St.Latlrent,and Lucy Gee,fortheir attorneys'

feesin the amountof$1,922.50,and costs in the amountof$676.20,for a totalof $2,598.70.

Plaintiff is hereby ORDERED to pay the sum of $2,598.70 to Defendants on or before
February 21,2019.The check,m oney order,cashier's check, or w ire transfer shallbe m ade

payable to the tnlst account of D efendants' attorney, M r.Jam es 0 .W illiam s, Jr.of W illiam s,

Leininger,& Cosby,P.A .Should Plaintifffailto pay the sum of$2,598.70 in fullon orbefore
Febnlary 21,2019,D efendants shallhave the rightto file an affidavitofnon-paym entstating the

amount unpaid,and an appropriate motion seeking entry of a judgment against Plaintiff,

contempt,orotherappropriaterelief.                                  J
       DONE AND ORDERED in Chambersthis/P day ofJanuary,2019 atWestPalm
Beach,Palm Beach County,in the Southern D istrictofFlorida.

                                                  <
                                                            #
                                                      :-- - - - -
                                              W ILLIAM M A T E M A N
                                              UN ITED STA TES M A G ISTRA TE JU DG E
